DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims
Applicant’s response filed on 7/11/2022 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 1/12/2022 are hereby withdrawn. The objection of claim 2 has been withdrawn in light of applicants claim amendments. The ODP rejections over abandoned application 15/774,809 and US Patent No: 11,268,095 have been withdrawn in light of applicant’s arguments. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. 
Claims 1-15 and 17-21 are pending. Claims 11 and 14-21 are currently withdrawn. Claims 1-10 and 12-13 are the subject of the present Official action.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
Applicant’s claim for the benefit of a prior-filed application PRO 62/477,754, PRO 62/516,401 and CON of PCT/US2018/024764 filed on 3/28/2017, 6/7/2017 and 3/28/2018, respectively, under 35 U.S.C 119(e) or under 35 U.S.C 120, 121 or 365(c) is acknowledged. 
Accordingly, the effective priority date of the instant application is granted as 3/28/2017. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8 and 12-13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Zhu et al. US 2012/0183553A1, published 7/19/2012 (hereinafter Zhu, reference of record). This rejection is repeated for the same reasons as outlined in the non-final rejection mailed on 1/12/2022. A reply to applicant’s arguments is found below.
Zhu describes a method for treating cancer using Hom-1 and its activators or inhibitors (Zhu, para 3). Zhu describes how Hom-1 acts as a negative regulator of cellular growth and plays a critical role in the terminal differentiation of monocytes into macrophages (Zhu, para 92-97 and 135). In Fig 4, Zhu shows that Hom-1 is endogenously expressed by monocytes, T cells, B cells and neutrophils (Zhu, para 23). Zhu describes methods for modulating Hom-1 expression using various nucleic acid approaches including the introduction of exogenous “mRNA” or “RNA analogs” (Zhu, para 29). Zhu states that the RNA analogues may be synthesized from nucleotide analogues, which reads on “chemically modified” mRNA as described in claim 4. In example 4, Zhu describes a modified monocyte which expresses an exogenous Hom-1 polypeptide which contains a Hom-1 homeobox domain (Zhu, example 4, para 132). Zhu describes an undifferentiated monocyte U937 cell containing GFPHom-1Tet which is activated when exposed to tetracyclin (Tet) and thereby overexpress a fusion of GFP and Hom-1 (Zhu, para 132). The resulting terminally differentiated macrophages in example 4 resembles the M1 phenotype (Zhu, para 135 and 136). Zhu describes Hom-1 expression constructs operatively linked to constitutive and inducible promoters or enhancer-promoter combinations (Zhu, para 33, 66, 76, 82 and 90). Zhu describes measuring Hom-1 expression relative to a control prior to and during treatment, corresponding to the limitations described in claim 12 (Zhu, para 60, 93 and 95). Zhu describes treatment methods for cancers including leukemia, rheumatoid arthritis and breast cancer among others (Zhu, para 14, 36). Thus, Zhu anticipates claims 1-8 and 12-13. 

Response to Traversal
Applicant traverses the instant rejection by arguing that Examiner has mischaracterized the disclosure of Zhu. Applicant points to Zhu para 14 and 36 where the examiner has cited Zhu as describing a treatment for cancers. Applicant argues that para 14 relates to cancer diagnosis rather than treatment. Applicant argues that para 36 relates to cancer treatment, but does not specify in which cell there should be Hom-1 over expression. Applicant points to para 114-116, 94, 101 and Example 2 of Zhu to argue that Zhu teaches the overexpression of Hom-1 in cancer cells and not macrophages. 
These arguments have been fully considered, but are not found convincing. Zhu expressly states “Hom-1 over-expression and its activators can be used to enhance immunity so as to treat cellular proliferative disorders, such as cancer and tumor metastasis” (Zhu, para 36). Although it may be granted that Zhu describes the overexpression of Hom-1 in cancer cells, Zhu provides alternative embodiments wherein modified macrophages are engineered to overexpress Hom-1 as a treatment for cancer as referenced in para 36. For instance, in Example 4 Zhu describes a modified monocyte which expresses an exogenous Hom-1 polypeptide which contains a Hom-1 homeobox domain (Zhu, example 4, para 132). Zhu describes an undifferentiated monocyte U937 cell containing GFPHom-1Tet which is activated when exposed to tetracyclin (Tet) and thereby overexpress a fusion of GFP and Hom-1 (Zhu, para 132). The resulting terminally differentiated macrophages in example 4 resembles the M1 phenotype (Zhu, para 135 and 136). Patents are relevant as prior art for all they contain. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, see MPEP 2123. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (supra) as applied to claims 1-8 and 12-13 above in further view of Crane et al. US2017/0087185, published 3/30/2017, priority date 9/9/2015 (hereinafter Crane, reference of record). This rejection is repeated for the same reasons as outlined in the non-final rejection mailed on 1/12/2022. A reply to applicant’s arguments is found below.
A description of Zhu can be found above. Zhu does not expressly describe administering immune modulators such as an immune check-point inhibitor following the administration of modified macrophage to a subject with cancer. 
Crane describes methods for reprogramming the tumor microenvironment to enhance adoptive cellular therapies (Crane, abstract and para 5, 8). Crane describes methods involving the expression and/or administration of PD-1 checkpoint binding proteins and inhibitors which greatly improve the endogenous anti-tumor response for patients harboring solid tumors as well as enhancing the efficacy of immunotherapies (Crane, para 8). PD-1 is a well characterized checkpoint binding protein, corresponding to the elected immune modulator described in claims 9 and 10 (Crane, para 15). 
It would have been prima facie obvious to one of ordinary skill in the art to administer an immune modulator such as a PD-1 immune checkpoint inhibitor as disclosed by Crane to a subject with cancer following administration of the modified macrophage cellular therapy disclosed by Zhu for treating cancer. Crane fully describes the synergistic effects of reprogramming the tumor microenvironment to enhance adoptive cellular therapies. Therefore, it would have been a matter of applying a known technique (co-administration of an immune modulator as outlined by Crane) to a known treatment (Hom-1 expressing modified macrophages) which would yield predictable results. One of ordinary skill in the art would have been motivated to do so in order to better control the tumor microenvironment and immune response to enhance the modified macrophage based cellular therapy. One would have a reasonable expectation of success given that both Zhu and Crane experimented with various co-administration methods to improve the efficacy of the genetically modified macrophage based cancer therapies.  
Furthermore, it is emphasized that since Zhu shows that Hom-1 mediates monocyte to macrophage differentiation, it would have been prima facie obvious to a person having ordinary skill in the art to have provided an exogenous mRNA sequence encoding Hom-1 in order to enhance the differentiation of monocytes into matured macrophages in vitro. Zhu describes this explicitly in para 28 and 29 as stated in the prior 102 rejection. However, it is emphasized that introducing an exogenous mRNA to express a known polypeptide is considered routine in the art and would  have been prima facie obvious to a person having ordinary skill in the art given that the functional relationship between Hom-1 mediated macrophage differentiation was known. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention as a whole to have been prima facie obvious to at the time the invention was made.

Response to Traversal
Applicant traverses the instant rejection by arguing that Crane cannot remedy the deficiencies of Zhu as argued in the previous 102 rejection. 
Applicant is invited to review previous arguments why Zhu does teach the administration of modified macrophages as a treatment for cancer. Thus, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention as a whole to have been prima facie obvious to at the time the invention was made.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633

/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699